Title: From Alexander Hamilton to Charles Cotesworth Pinckney, [22] December 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


Philadelphia Decr. [22]1799
Sir
The death of our beloved commander in Chief was known to you before it was to me. I can be at no loss to anticipate what have been your feelings. I need not tell you what are mine. Perhaps no friend of his has more cause to lament, on personal account, than my self. The public misfortune is one which all the friends of our Government will view in the same light. I will not dwell on the subject. My Imagination is gloomy my heart sad.
Inclosed is an order relative to the occasion which speaks its own object.
With the sincerest esteem and most affectionate regard   I remain Sir   Yr very Obed ser
G Pinckney

